64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David M. SIMMS, Plaintiff--Appellant,v.Warden OSBORNE;  Ms. Cody, Counselor;  Doctor Raynaud,Psychiatrist;  Captain Ferguson;  Lieutenant Doss;  SecurityStaff at Buckingham Correctional Center;  Ms. Cohun,Grievance Coordinator;  R.D. Barlow, Treatment ProgramSupervisor;  Treatment Team;  Ms. Debord, Social Worker;  M.Rostafinski, Dr.;  Marsha Altizer;  R.G. Picarella,Psychologist, Defendants--Appellees.
No. 95-6379.
United States Court of Appeals, Fourth Circuit.
Aug. 16, 1995.

David M. Simms, appellant pro se.
Mary Elizabeth Shea, Office of the Attorney General of Virginia, Richmond, VA;  Richard Edward Ladd, Jr., Penn, Stuart, Eskridge & Jones, Abingdon, VA, for appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's interlocutory order that dismissed some defendants and some claims in his Sec. 1983 action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.*  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Since the court has not entered a final order disposing of all of Appellant's claims, the order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.



*
 To the extent that Simms sought preliminary injunctive relief, we find no abuse of discretion in the district court's denial thereof.  Wetzel v. Edwards, 635 F.2d 283 (4th Cir.1980)